      Case 6:20-cv-00737-ADA Document 27 Filed 07/15/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


GREATGIGZ SOLUTIONS, LLC,

           Plaintiff,                       Civil Action No: 6:20-cv-00737-ADA
     v.
                                                      PATENT CASE
MAPLEBEAR INC. D/B/A INSTACART
                                                JURY TRIAL DEMANDED
           Defendant.


    DEFENDANT’S MOTION TO STAY CASE PENDING RESOLUTION OF
   DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
          AND IMPROPER VENUE, OR IN THE ALTERNATIVE,
      TO TRANSFER TO THE NORTHERN DISTRICT OF CALIFORNIA


                                    FISH & RICHARDSON P.C.
                                    Neil J. McNabnay
                                    mcnabnay@fr.com
                                    Texas Bar No. 24002583
                                    Ricardo J. Bonilla
                                    rbonilla@fr.com
                                    Texas Bar No. 24082704
                                    Lance Wyatt
                                    wyatt@fr.com
                                    Texas Bar No. 24093397
                                    Adil A. Shaikh
                                    shaikh@fr.com
                                    Texas Bar No. 24117039

                                    1717 Main Street, Suite 5000
                                    Dallas, Texas 75201
                                    (214) 747-5070 (Telephone)
                                    (214) 747-2091 (Facsimile)

                                    Attorneys for Defendant
                                    Maplebear Inc. d/b/a Instacart
         Case 6:20-cv-00737-ADA Document 27 Filed 07/15/21 Page 2 of 4




       Defendant Maplebear Inc. d/b/a Instacart respectfully requests that this Court stay this case

pending resolution of the Motion to Dismiss. Defendant’s Motion to Dismiss was fully briefed on

June 1, 2021. (See Dkt. No. 23.)

       On July 14, 2021, the Court informed the parties that it “noticed that there were competing

proposed scheduling orders with the Defendant’s order suggesting stay until resolution of the

MTD.” (Ex. 1 (July 14, 2021 Email); see also Dkt No. 18.) The Court acknowledged the Court’s

“new standing order regarding venue related Motions that states that the Court will indeed stay

cases until resolution of venue related motions.” (Ex. 1; see also June 8, 2021 Amended Standing

Order Regarding Motion for Inter-District Transfer.) The Court additionally advised Defendant

“that the Court would like Defendant to file a Motion to Stay case pending resolution of the Motion

to Transfer, since this is the Court’s preferred method of staying cases as opposed to the proposed

scheduling order that Defendant had submitted.” (Ex. 1.)

       Accordingly, pursuant to this Court’s direction, the “new standing order regarding venue

related Motions that states that the Court will indeed stay cases until resolution of venue related

motions,” and the reasons identified in Defendant’s Proposed Scheduling Order (Dkt No. 18),

Defendant files this Motion to Stay and respectfully requests that this Court stay this case pending

resolution of the Motion to Dismiss (Dkt. Nos. 11, 22, 23).




                                                 1
         Case 6:20-cv-00737-ADA Document 27 Filed 07/15/21 Page 3 of 4




Dated: July 15, 2021                             Respectfully submitted,

                                                 FISH & RICHARDSON P.C.

                                                 By: /s/ Lance Wyatt
                                                     Neil J. McNabnay
                                                     macnabnay@fr.com
                                                     Texas Bar No. 24002583
                                                     Ricardo J. Bonilla
                                                     rbonilla@fr.com
                                                     Texas Bar No. 24082704
                                                     Lance Wyatt
                                                     wyatt@fr.com
                                                     Texas Bar No. 24093397
                                                     Adil A. Shaikh
                                                     shaikh@fr.com
                                                     Texas Bar No. 24117039

                                                      1717 Main Street, Suite 5000
                                                      Dallas, Texas 75201
                                                      (214) 747-5070 (Telephone)
                                                      (214) 747-2091 (Facsimile)

                                                 Attorneys for Defendant
                                                 Maplebear Inc. d/b/a Instacart



                             CERTIFICATE OF CONFERENCE

       I hereby certify counsel for Defendant has conferred with counsel for Plaintiff via

electronic mail on July 15, 2021, and Plaintiff opposes the motion.

                                             /s/ Lance Wyatt
                                             Lance Wyatt




                                                2
         Case 6:20-cv-00737-ADA Document 27 Filed 07/15/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record, who are deemed to have consented to electronic

service are being served on this 15th day of July, 2021, with a copy of this document via the

Court’s CM/ECF system per Local Rule CV-5(b)(1).

                                            /s/ Lance Wyatt
                                            Lance Wyatt




                                                3
